          Case 3:19-cv-04171-EMC Document 23 Filed 09/12/19 Page 1 of 4




 1   AROCLES AGUILAR, SBN 94753
     CHRISTINE JUN HAMMOND, SBN 206768
 2   CHRISTOFER C. NOLAN, SBN 229542
 3   California Public Utilities Commission
     505 Van Ness Avenue
 4   San Francisco, CA 94102
     Telephone: (415) 696-7303
 5   Facsimile: (415) 703-4592
     christofer.nolan@cpuc.ca.gov
 6
 7   Attorneys for the California Public Utilities Commission and
     Marybel Batjer, Liane Randolph, Martha Guzman Aceves,
 8   Genevieve Shiroma, and Clifford Rechtschaffen,
     in their official capacities as Commissioners
 9   of the California Public Utilities Commission
10
11                              UNITED STATES DISTRICT COURT

12                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
13
14
     ALEX CANNARA, et. al.,                             Case No. 3:19-cv-04171-EMC
15
                                                        STIPULATION TO EXTEND TIME
16                            Plaintiffs,               FOR DEFENDANTS TO FILE
                                                        RESPONSIVE PLEADINGS;
17          vs.                                         [PROPOSED] ORDER
18   CALIFORNIA DEPARTMENT OF WATER
     RESOURCES DIRECTOR KARLA                           Hearing Date:
19   NEMETH; et al.,                                    Time:
                                                        Courtroom:
20                                                      Judge:        Hon. Edward M. Chen
21                            Defendant.

22
23
24
25
26
27
28
          STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADINGS
     312402405                                                Case No. 3:19-CV-04171-EMC
          Case 3:19-cv-04171-EMC Document 23 Filed 09/12/19 Page 2 of 4




 1                                         STIPULATION
 2          Defendants California Public Utilities Commission and Commissioners Marybel
 3   Batjer, Liane Randolph, Martha Guzman Aceves, Genevieve Shiroma, and Clifford
 4   Rechtschaffen, in their official capacities; and Defendants California Department of Water
 5   Resources and its Director, Karla Nemeth, in her official capacity; the California
 6   Department of Finance and its Director, Keely Bosler, in her official capacity; California
 7   State Controller Betty Yee, in her official capacity; and California State Treasurer Fiona Ma,
 8   in her official capacity (“DEFENDANTS”), on the one hand, and Plaintiffs Alex Cannara
 9   and Gene A. Nelson (“PLAINTIFFS”), on the other hand, hereby stipulate and agree to
10   extend the time by 13 days for DEFENDANTS to file responsive pleadings to address the
11   Complaint for Declaratory and Injunctive Relief in Case No. 3:19-cv-04171-EMC
12   (“STIPULATION”). The parties further stipulate and agree to allow PLAINTIFFS to have
13   27 days from the date DEFENDANTS file their responsive pleadings to file any oppositions
14   or other responsive pleadings.
15          The parties to this action, through their respective counsel, hereby agree and stipulate
16   to the following:
17          WHEREAS, pursuant to the Court’s Order from a previous motion, the current
18   deadline for DEFENDANTS to file responsive pleadings in Case No. 3:19-cv-04171-EMC
19   is September 13, 2019;
20          WHEREAS, DEFENDANTS and PLAINTIFFS agree that DEFENDANTS will now
21   have until September 26, 2019 to file any responsive pleadings;
22          WHEREAS, DEFENDANTS and PLAINTIFFS agree that PLAINTIFFS will have
23   until October 24, 2019 to file any oppositions or other responsive pleadings;
24          WHEREAS, any reply by Defendants would be due on October 31, 2019, which
25   would leave the Court 14 days to consider the pleadings from the time of the reply brief to
26   the date the parties propose for the Court to hear the matter: November 14, 2019.
27
28
       STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADINGS
                                                          Case No. 3:19-CV-04171-EMC
                                          1
          Case 3:19-cv-04171-EMC Document 23 Filed 09/12/19 Page 3 of 4




 1          WHEREAS, DEFENDANTS and PLAINTIFFS agree that this STIPULATION need
 2   not impact the current Case Management Conference currently scheduled for October 17,
 3   2019, and will not affect any hearing or proceeding on the Court's calendar.
 4          THEREFORE, the parties hereby STIPULATE that that DEFENDANTS will now
 5   have until September 26, 2019 to file any responsive pleadings, and PLAINTIFFS will have
 6   until October 24, 2019 to file any oppositions or other responsive pleadings. Any reply by
 7   Defendants would be due on October 31, 2019, which would leave the Court 14 days to
 8   consider the pleadings from the time of the reply brief to the date the parties propose for the
 9   Court to hear the matter: November 14, 2019.
10
11   September 11, 2019             By:    /s/     Christofer C. Nolan
                                                   CHRISTOFER C. NOLAN
12
13                                  Attorneys for Defendants CALIFORNIA PUBLIC
                                    UTILITIES COMMISSION AND ITS COMMISSIONERS
14
15                                  By:    /s/     Gabrielle D. Boutin
                                                   GABRIELLE D. BOUTIN
16
17                                  Attorneys for Defendants CALIFORNIA DEPARTMENT OF
                                    WATER RESOURCES AND ITS DIRECTOR, KARLA
18                                  NEMETH, IN HER OFFICIAL CAPACITY; THE
                                    CALIFORNIA DEPARTMENT OF FINANCE AND ITS
19                                  DIRECTOR, KEELY BOSLER, IN HER OFFICIAL
20                                  CAPACITY; CALIFORNIA STATE CONTROLLER
                                    BETTY YEE, IN HER OFFICIAL CAPACITY; AND
21                                  CALIFORNIA STATE TREASURER FIONA MA, IN HER
                                    OFFICIAL CAPACITY
22
23
24                                  By:    /s/     Michael J. Aguirre
                                                   MICHAEL J. AGUIRRE
25
                                    Attorneys for Plaintiffs ALEX CANNARA AND GENE A.
26
                                    NELSON
27
28
       STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADINGS
                                                          Case No. 3:19-CV-04171-EMC
                                          2
         Case 3:19-cv-04171-EMC Document 23 Filed 09/12/19 Page 4 of 4




 1
                                          ORDER
 2
 3
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4
 5
 6
              September 12, 2019
     Dated: ________________        By:
 7
                                           EDWARD M. CHEN
 8                                         UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADINGS
                                                          Case No. 3:19-CV-04171-EMC
                                          3
